DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim(s) 1-23 do not use “means for” (or “step for”) language, or generic placeholders for "means” coupled with functional language without recitation of sufficient structure for carrying out the claimed functions and therefore do not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).

	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.[claims 1-23]
Claim 1 recites “wherein an image sequence, particularly in the form of a video image data stream...”.  Claim 17 recites a “medical image acquisition system, particularly an endoscopy system...”.  It is unclear whether “particularly...” is meant to limit the intended scope of the claims or whether it is merely providing an example (see MPEP 2173.05(d)).  Claims 2-16 and 18-23 are further rejected for at least their dependency on claim 1 or 17.
Claims 3-9, 11-16, 19-21 and 23 are similarly rejected for their use of “particularly...”, “preferably...”, “for example...” or similar language which renders the claims unclear as to whether these limitations narrow the scope of the claims or are merely examples provided and are not intended to limit the claim scope.
For the purposes of applying prior art, “particularly...” will be read as limiting the claim scope.  However, “preferably...” and “for example...” will be read as exemplary language which does not limit the claim scope.
Clarification of the claims is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-7, 9-13 and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hale (US 2019/0159656 A1) in view of Karino (US 2021/0153730 A1).[claim 1]
Regarding claim 1, Hale discloses an image acquisition method, wherein an image sequence, particularly in the form of a video image data stream, is recorded with an image sensor of a medical image acquisition system (Figure 2, Item 222; Figure 4, Item 408; Paragraphs 0029, 0043) and wherein, with the assistance of operating elements, functions of components of the image acquisition system are set and/or operated (Figure 3, 300-313; setting an operation mode and setting button configuration, then operating buttons to activate the associated function).  However, Hale does not disclose wherein at least one function is newly assigned to at least one of the operating elements in response to a detected change in an image acquisition situation.
Karino disclose an endoscope system which includes an identification unit which identifies an operation mode by analyzing captured images, a model of endoscope used or whether or not a drug is administered to the photographic subject (Paragraphs 0071-0076).  Such a system allows for an operating mode to be automatically set without the user input.  Therefore, it would have been obvious to automatically set an operating mode in Hale using an identification unit as taught by Karino to allow the operating mode to be automatically set.  Note that by doing so, the button configuration of Hale may also be automatically set in the same process as described in Figure 3 by setting the button configuration in response to setting of the operating mode.[claim 2]
Regarding claim 2, see the rejection of claim 1 above and further note that Hale in view of Karino discloses wherein the detection of the change in the image acquisition situation occurs by means of a computer-implemented evaluation of the recorded image sequence (Karino, Paragraph 0072) and/or by means of a completed actuation, for example a switch-on, of an external device and/or by means of a signal of a sensor (Hale, Figure 3, Item 300; Paragraph 0048; Karino, Paragraph 0072).[claim 5]
Regarding claim 5, Hale further discloses wherein the operating elements are designed as mechanical manipulators, particularly which are haptically perceived, particularly palpated, during setting of the respective function, and/or wherein the operating elements are arranged on one of the components, preferably on a camera head of an/the endoscope such that they can be operated and/or sterilized in a medical acquisition situation by means of individual fingers or pairs of fingers (Figure 2, Item 230-1 to 230-n; Figures 4 and 5; Paragraph 0032).[claim 6]
Regarding claim 6, Hale further discloses wherein a current functional reconfiguration of the operating elements is displayed on a display unit, - preferably wherein the operating elements are separated from the display unit, - in particular such that the current functional reconfiguration displayed on the display unit is a mere virtual representation of the, preferably non-virtual, operating elements and/or - such that when using the operating elements for setting functions of components of the image acquisition system and/or for operating these components, the display unit can be used simultaneously for displaying other information such as a live video image on parts of the display unit previously used for displaying the current functional reconfiguration of the operating elements (Figures 6 and 7; note the current button configuration is displayed on the display at 602 along with video 408).[claim 7]
Regarding claim 7, Hale discloses wherein the current functional reconfiguration of the operating elements is displayed on the display unit by means of a pictogram, which displays a spatial arrangement of the operating elements on a respective component of the image acquisition system and/or a function currently assigned to a respective one of the operating elements, especially preferably parallel to a live image generated from the image sequence and displayed on the display unit, for example as an overlay on the live image or in a separate window (Figures 6 and 7; display of currently assigned functions in parallel to a live image in video area 408), and/or wherein a currently set and offered functional reconfiguration is again canceled by the image acquisition system if a user does not acknowledge the offered functional reconfiguration.  Note that the limitations of claim 7 are presented in the alternative using “and/or” language, thus every limitation does not need to be met by the references.[claim 9]
Regarding claim 9, Hale discloses wherein the configuration of the operating elements is computer-implemented (Paragraph 0044) and/or takes place continuously during a recording of the image sequence, particularly such that a user of the image acquisition system is always displayed, on a display unit, a selection of functions assigned to the operating elements, said selection being based on a current recording situation, without the user having to carry out the configuration. Note that the limitations of claim 9 are presented in the alternative using “and/or” language, thus every limitation does not need to be met by the references.[claim 10]
Regarding claim 10, Hale discloses wherein a function assigned to the operating elements relates to an adjustment of processing and/or processing of the image sequence and/or setting of at least one image acquisition parameter of the image sequence, for example image brightness, image color, image contrast, or image focus (Figures 4-7; white balance).[claim 11]
Claim 11 recites a limitation “wherein, additionally or alternatively...”.  As written, the limitation of claim 11 is an alternative to limitations of claim 1.  Therefore, this limitation does not have to be met in order to read on the limitations of the claim.[claim 12]
Regarding claim 12, Hale in view of Karino discloses wherein the computer-implemented evaluation of the recorded image sequence facilitates the detection of a specific image acquisition situation, for example a phase within a medical intervention or a certain scene with characteristic image content, for example an accumulation of blood, which requires a specific adjustable functional scope of the image acquisition system, particularly wherein the assignment of the operating elements renders this specific functional scope operable with the operating elements (Karino, Paragraph 0072-0075, detection of various operating modes related to image acquisition).[claim 13]
Regarding claim 13, Karino further discloses the use of an AI model (e.g. Paragraph 0068) which operates along side the identification unit 73 and serves to detect lesions or the like using captured images in a normal observation mode (e.g. Paragraph 0068; note that the particular mode or imaging situation is a context in which the image analysis is performed).  Therefore, it would have been obvious to include such a context-based data analysis supported by artificial intelligence in the system of Hale so that image analysis for detection lesions may be performed by the system.[claim 16]
Regarding claim 16, Hale discloses wherein at least one of the functions which can be assigned or is assigned to one of the operating elements facilitates the actuation of a component of the image acquisition system (Figures 4-7, Start Video Capture) or of an external device, for example a surgical instrument, a fluid pump, or an insufflator, particularly wherein a respective operating element is assigned with a control function, for example the actuation of a flushing channel, as a function of a detected specific image acquisition situation, for example an operating scene with an accumulation of blood.  Note that the limitations of claim 16 are presented in the alternative using “or” language, thus every limitation does not need to be met by the references.[claim 17]
Regarding claim 17, see the rejection of claim 1 above.  Further note that Hale in view of Karino implements the claimed method using a medical imaging system, particularly an endoscopy system, comprising an image sensor as well as several operating elements for controlling the image acquisition system, wherein the image acquisition system comprises an image processing unit for evaluating an image sequence recorded with the image sensor as well as a control unit (e.g. Hale, Figure 2 showing an endoscopy system 100 including several operating elements 230-1 to 230-n, an image processing unit 30 and a control unit 50; additionally see Karino, Figures 1-2 and Figure 3, items 61/71-73).  Additionally note that the elements of Hale in view of Karino are configured as described, see the rejection of claim 1 above for further details.[claim 18]
Regarding claim 18, Hale further discloses wherein the image processing unit is implemented in a camera control unit of the image acquisition system (Figure 2, Item 70; Paragraph 0031) or in an external local computing unit or by means of a local server network or by means of IT infrastructure which is available via the Internet (cloud).  Note that the limitations of claim 18 are presented in the alternative using “or” language, thus every limitation does not need to be met by the references.[claim 19]
Regarding claim 19, Hale further discloses wherein those operating elements, to which new functions can be assigned, are designed on a camera head of the image acquisition system (Figure 2, Items 230-1 to 230-n; Figures 4 and 5), and/or wherein the control unit is specifically configured to actuate a display unit such that the display unit displays a current functional reconfiguration of the at least one manual operating element of the camera head, preferably by means of a pictogram, which displays a spatial arrangement of the manual operating elements of the camera head and/or a function currently assigned to one of these respective operating elements (Figures 6 and 7, Items 602).[claim 20]
Regarding claim 20, Hale further discloses wherein the at least one function assigned to the at least one manual operating element is a function of an endoscope/exoscope/microscope (Figures 4-7; start video capture or white balance) and/or a function of a further component of the image acquisition system/particularly of the endoscopy system, for example of a light source or of a camera control unit, and/or of at least one external device, for example a surgical instrument.  Note that the limitations of claim 20 are presented in the alternative using “and/or” language, thus every limitation does not need to be met by the references.[claim 21]
Regarding claim 20, see the rejection of claim 20 above and note that Hale discloses adjustment of white balance or “image color” as an assigned function.[claim 22]
Regarding claim 22, Hale further discloses wherein further manual operating elements are designed on the endoscope/exoscope/microscope and/or on a light source and/or on a camera control unit of the respective image acquisition system, and the control unit is specifically configured to assign at least one further function to at least one of these further manual operating elements, as a function of a detected image acquisition situation, preferably wherein the respective function is a function of those components, the further manual operating element of which is assigned by the control unit (Figure 2, Items 230-1 to 230-n; Figures 4-7, assigning a first function such as video capture to a first button and a second function such as white balance to the second button).

Claim(s) 8 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hale (US 2019/0159656 A1) in view of Karino (US 2021/0153730 A1) in view of Official Notice.[claim 8]
Regarding claim 8, Hale in view of Karino does not explicitly disclose wherein at least one function of at least one further component of the image acquisition system/of the endoscopy system is set, for example of a light source or of a camera control unit, and/or of at least one external device, for example of a surgical instrument, of a fluid pump/an insufflator, due to the functional reconfiguration with the operating elements of a component of the image acquisition system, particularly of the endoscopy system, preferably with operating elements of a camera head of the endoscope.
However, Official Notice is taken that it is well known in the art to provide controls for other elements of an endoscopy system such as light sources or other external devices in a user interface for the system.  These controls allow a user to control multiple system components from a single common interface.  Therefore, it would have been obvious to provide additional control options such as control of light sources or other devices using the interface of Hale in view of Karino so that the user may control multiple system components using a single common interface.[claim 23]
Regarding claim 23, Hale in view of Karino does not disclose wherein a number of functions stored as assignable exceeds a number of the operating elements, to which the control unit can assign the stored functions, by at least the factor of 2, preferably by at least the factor of 5.
However, Official Notice is taken that a large number endoscope heads are available and may be used in a large number of varying imaging situations and operation modes.  Therefore, it would have been obvious to store a large number of assignable functions which correspond to each type of endoscope head and operation mode for which the system is used, including by a factor of 2 or 5 more than the number of operating elements.  Doing so would allow for the system to be configured appropriately for a large number of possible combinations of endoscope heads and operation modes.

Allowable Subject Matter
Claims 3, 4, 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.[claims 3, 4, 14 and 15]
Regarding claims 3, 4, 14 and 15, while Hale in view of Karino and other references cited below teach similar image acquisition methods wherein functions may be assigned to operating elements in response to a detected change in an image acquisition situation, the prior art does not teach or reasonably suggest the particular requirements of these claims.  However, the above 35 USC 112(b) rejections must be overcome before the claims can be considered allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references show additional prior art systems/methods for user interface configuration in an imaging system:
	Kawata et al.			WO 2020/137398 A1
	Miura et al.			US 2016/0337596 A1
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/Primary Examiner, Art Unit 2698